                      I                                        S
        Case 1:17-cv-01211-SS Document 28 Filed 04/03/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT                    2UI9pR -3 PH
                                                                                        3:17
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

  RODNEY BRAINARD

       Plaintiff,

  V.                                               Civil No. 17-01211-SS

  MUSA ATO DBA LEAGUE OF
  REBELS MENSWEAR

       Defendants.


                                 FINAL JUDGMENT

       Pursuant to the Parties' Joint Stipulation of Dismissal and Federal Rules of
Civil Procedure 41(a)(1)(A)(ii) and 58, all the claims of Rodney Brainard against Musa

Ato dba League of Rebels Menswear are hereby DISMISSED WITH PREJUDICE.

Costs of court under 28 U.S.C.   §   1920 shall be borne by the party incurring them.

SIGNED   _____________________, 2019.



                                       SAM SPARK
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                             1




                                                                                               /
